Department of Health and Human

Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1500)

Complainant
v.

Mufeed Mustafa
d/b/a High Life Smoke Shop

Respondent.
Docket No. C-15-11
Decision No. CR3488

Date: December 1, 2014

>

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative

comp!

Buckeye Road, 104 B, Avondale, Arizona 85323, and by fil

with t

comp!

aint on Respondent, Mufeed Mustafa, d/b/a High Life Smoke Shop, at 11345 West

ing a copy of the complaint

he Food and Drug Administration’s (FDA) Division of Dockets Management. The
aint alleges that High Life Smoke Shop unlawfully utilized a self-service display in

a non-exempt facility, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 USC. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. The

comp!

admitted to two violations of C.F.R. pt. 1140 and, therefore

aint likewise alleges that Respondent High Life Smo

e Shop had previously
, CTP seeks to impose a $500

civil money penalty against Respondent High Life Smoke Shop.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 9, 2014, CTP served the

comp!
comp!

aint on Respondent High Life Smoke Shop by Unite

Parcel Service. In the

aint and accompanying cover letter, CTP explained that, within 30 days,

Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent High Life Smoke Shop has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e CTP previously issued a warning letter to Respondent High Life Smoke Shop on
June 28, 2012, citing violations’ of 21 C.F.R. pt. 1140 on April 19, 2012, at
Respondent’s business establishment, 11345 West Buckeye Road, 104 B,
Avondale, Arizona 85323;

¢ On February 8, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C- 13-379, FDA Docket Number FDA-2013-H-0136, against
Respondent High Life Smoke Shop for two violations of 21 C.F.R. pt. 1140 within
a 12-month period. CTP alleged those violations to have occurred on April 19,
2012, and November 20, 2012;

e The previous action concluded when Mufeed Mustafa, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On February 16, 2013,
Mr. Mustafa signed an Acknowledgment Form in which he “admitt[ed] that the
violations . . . occurred, waiv[ed] his ability to contest the violations in the future,
and stat[ed] that he understood that that violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on March 21, 2013;

e During a subsequent two-part inspection of Respondent’s business establishment,
11345 West Buckeye Road, 104 B, Avondale, Arizona, 85323, conducted on

' Tn the complaint, CTP describes the action or actions that took place at Respondent
High Life Smoke Shop’s business establishment on April 19, 2012, as both “a violation”
and as “violations.” Complaint J 9. In a previous administrative complaint dated
February 7, 2013, and attached to the present complaint, however, CTP described three
discrete violations at Respondent High Life Smoke Shop’s business establishment on
April 19, 2012: a violation of 21 C.F.R. § 1140.14(a), a violation of 21 C.F.R.

§ 1140.14(b)(1), and a violation of 21 C.F.R. § 1140.16(c). Therefore, I will infer that
CTP’s description in the present complaint of “a violation” occurring on April 19, 2012,
was a typographical error.
March 19 and 26, 2014, FDA-commissioned inspectors documented the presence
of a self-service display of cigarette tobacco.

These facts establish Respondent High Life Smoke Shop’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product
is misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell a tobacco product to any person younger than 18
years of age. Further, under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photographic identification containing a date of birth, that the purchaser was 18 years of
age or older. The regulations also require a retailer to sell cigarettes and smokeless
tobacco only in a direct, face-to-face exchange. 21 C.F.R. § 1140.16(c).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Mufeed Mustafa, d/b/a High Life Smoke Shop. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

